Name: 2002/750/EC: Commission Decision of 10 September 2002 on the continued application of areal survey and remote sensing techniques to the agricultural statistics for 2002-2003 (notified under document number C(2002) 3313)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  management;  information technology and data processing
 Date Published: 2002-09-12

 Avis juridique important|32002D07502002/750/EC: Commission Decision of 10 September 2002 on the continued application of areal survey and remote sensing techniques to the agricultural statistics for 2002-2003 (notified under document number C(2002) 3313) Official Journal L 244 , 12/09/2002 P. 0038 - 0038Commission Decisionof 10 September 2002on the continued application of areal survey and remote sensing techniques to the agricultural statistics for 2002-2003(notified under document number C(2002) 3313)(2002/750/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Decision No 1445/2000/EC of the European Parliament and of the Council of 22 May 2000 on the application of areal survey and remote sensing techniques to the agricultural statistics for 1999 to 2003(1), and in particular Article 1(3) thereof,Whereas:(1) Pursuant to Article 2 of Decision No 1445/2000/EC, the Commission has presented a report on the application of the areal survey technique to the Standing Committee on Agricultural Statistics.(2) The experience gained in the application of the Community areal survey project for the period 1999-2001 has demonstrated the efficiency of this technique for the supply of indispensable information in the context of the common agriculture policy as well as with a view to enlargement; there is therefore a need to continue the areal survey project in 2002 and 2003, as well as the application of remote sensing.(3) Since, owing to the outbreak of foot-and-mouth disease, it was impossible to conduct an areal survey in the United Kingdom and Ireland in 2001, it is necessary to conduct two surveys in these Member States for a full evaluation of this technique.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics set up by Council Decision 72/279/EEC(2),HAS ADOPTED THIS DECISION:Article 1The measures provided for in Article 1(1) and (2) of Decision No 1445/2000/EC shall continue in the years 2002 and 2003.Article 2The areal survey project provided for in Article 1(1) and (2) of Decision No 1445/2000/EC shall be carried out in the United Kingdom and Ireland in 2002.Article 3The areal survey project provided for in Article 1(1) and (2) of Decision No 1445/2000/EC shall be carried out in all Member States in 2003.Article 4This Decision is addressed to the Member States.Done at Brussels, 10 September 2002.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 143, 4.7.2000, p. 1.(2) OJ L 179, 7.8.1972, p. 1.